Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 recite the limitations wherein the hydrophobic structure comprises a plurality of hydrophobic columns arrayed in the encapsulation area, and gaps are arranged between the hydrophobic columns; wherein height h of the hydrophobic columns and distance d between two adjacent hydrophobic columns satisfy: h/d>0.5, wherein 0.5 microns wherein the distance d between two adjacent hydrophobic columns is smaller than a size of an ink drop, and the ink drop is separated from a side of the hydrophobic structure away from the base substrate. Applicant has argued that the height h of the hydrophobic column and the distance d between adjacent two hydrophobic columns satisfy the above-mentioned relational expression, which ensures that the distance d between two hydrophobic columns is smaller than the size of an ink drop, thereby preventing the ink drop from entering into the gap between two hydrophobic columns, so that the ink is separated from the remote side of the hydrophobic structure from the base substrate. Therefore, the features “wherein height h of the hydrophobic columns and distance d between two adjacent hydrophobic columns satisfy: h/d>0.5, wherein 0.5 microns<h<5 microns’ mentioned above are not simple dimensions but are all structure features to prevent the ink drop from entering into the gap between two hydrophobic columns, and these features are not obvious to the skilled in the art. The prior art neither alone nor in combination disclose the limitations as set forth in these claims. Claims 2-3, 6-17, 19, and 20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        /FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        08/26/22